By the Court.
The husband, being the lessee of the property and liable to his lessor for the rent, had at least the constructive possession of the tenement, even if the occupation thereof by his wife and family did not amount to an actual possession in his behalf. Either was sufficient, under the Gen. Sts. c. 172, § 12,* to support the indictment. Exceptions overruled.

 “ In the prosecution of offences in relation to or affecting real or personal estate, it shall he sufficient, and shall not he deemed a variance, if it is proved on the trial that at the time when the offence was committed, either the actual or constructive possession, or the general or special property, in the whole or any part of such real or personal estate, was in the person or community alleged to be the owner thereof.”